Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 5 withdrawn
Claims 1-4 elected pending 

Election/Restrictions
Applicant’s election without traverse of 1-4 in the reply filed on 02/07/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP H08-330712 A), in view of Busbee (PG Pub 2017/0253751 A1).
Consider Claim 1, Mizuno teaches the forming circuit (abstract). Mizuno teaches the process of wiring forming step forming terminal (14) onto resin base (10, 11) (abstract, Fig. 1, [0021]) and then the step of forming conductive bonding agent (15) as resin paste, formed onto the wiring/terminal (14) (abstract, Fig 2, [0022]), comprising metal powder and resin [0022]. Mizuno teaches placing an electrical component (50) having electrode (51) its base in contact with the resin paste (15) ([0024]-[0027], Figs. 3-4).

    PNG
    media_image1.png
    363
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    377
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    749
    media_image3.png
    Greyscale

Mizuno does not teach the forming of the wiring using metal liquid having metal particles and the baking.
However, Busbee is in the prior art of forming electrical circuits [0152], teaches the process of printing dispersion having metal particles (abstract) dispersed in liquid/water [0099]-[0105], where the metal powders are in nano scale [0009]. Busbee teaches the firing/heating to cure at elevated temperature [0049] forming a conductive wire. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mizuno with Busbee forming wiring using nanopowder metal and firing the formed wiring, to form highly conductive traces/wire [0051].
Consider Claims 2-3, the combined Mizuno (with Busbee) teaches the step of applying resin paste (conductive bonding agent (15)) on the formed wiring (14) and formed in such a way that is connected to an end portion of the formed wiring (14) (Fig. 2b).

    PNG
    media_image2.png
    377
    444
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP H08-330712 A), in view of Busbee (PG Pub 2017/0253751 A1), and in further view of Tsukada (WO 2016/075823 A1).
Consider Claim 4, the combined Mizuno (with Busbee) teaches the using of resin base (10, 11) (Mizuno, abstract, Fig. 1, [0021]). 
The combined Mizuno (with Busbee) does not teach the step of forming the base.
However, Tsukada is in the prior art of forming wiring board (abstract), teaches the step of forming a resin base by laminating the resin layer in a repeatable manner (abstract), where the resin base layer is formed from UV curable resin ink followed by irradiating the resin ink with UV light (claim 1).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mizuno (with Busbee) with Tsukada to form the resin base using curable resin and curing of the resin forming resin layer and laminating the resin layer, to provide with process of forming/curing the resin base at a faster speed (page 2, last paragraph), to allow the step of wiring formation to be executed immediately after the execution of the resin layer formation process (page 3, second paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/274,984. Although, the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 discloses “A circuit formation method comprising:
a wiring formation step of forming a wiring by applying a metal-containing liquid containing nanometer-sized metal fine particles onto a base and firing the metal-containing liquid;
a paste application step of applying a resin paste containing micrometer-sized metal particles to be connected to the wiring formed in the wiring formation step; and
a component placement step of placing a component having an electrode on the base, such that the electrode is in contact with the resin paste applied in the paste application step.”

This is disclosed in claims 1-9 over the co-pending application number17/274,984.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718